     Case 1:05-cr-10183-MLW Document 390 Filed 04/30/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

  UNITED STATES OF AMERICA,        )
                                   )
       v.                          )
                                   ) Cr. No. 05-10183-MLW
  DENNIS QUIRK,                    )
       Defendant.                  )
                                   )




                        MEMORANDUM AND ORDER

 WOLF, D.J.                                            April 30, 2020


     The court has reviewed petitioner Dennis Quirk's Motion to

Vacate (Dkt. No. 380) (the "Motion"), which was filed on June 23,

2016. The Supreme Court's decisions in Beckles v. United States,

137 S. Ct. 886 (2017) and United States v. Davis, 139 S. Ct. 2319

(2019) have resolved most of the issues raised by the Motion. It

appears that the most substantial issue remaining is whether

Quirk's conviction for attempted Hobbs Act robbery can serve as a

predicate "crime of violence" under the force clause of 18 U.S.C.

§924(c). The court is allowing the parties to supplement their

briefing to address this issue in more detail and to address any

other relevant intervening case law.

     The court has recently allowed Quirk's motion to appoint

counsel for the purpose of determining whether Quirk has a claim

                                   1
     Case 1:05-cr-10183-MLW Document 390 Filed 04/30/20 Page 2 of 2



for relief under Rehaif v. United States, 130 S. Ct. 2101 (2019).

See Dkt. No. 389.

     Accordingly, it is hereby ORDERED that:

     1.   Quirk   shall,   by   June       3,   2020,   file   a   supplemental

memorandum which addresses intervening case law and his claim for

relief under Rehaif if Quirk wishes to raise such a claim.

     2.   The government shall respond by July 7, 2020.




                                       2
